Citation Nr: 1024004	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant served on active duty for training from 
December 1977 to June 1978. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The appellant was scheduled for 
a videoconference hearing before the Board in June 2010; he 
failed to report for the hearing.

The Board notes that service connection was previously denied 
for a nervous condition in a July 1978 rating decision.  The 
appellant did not appeal that decision and it became final.  
Thereafter, an August 1996 Board decision denied service 
connection for a psychiatric disorder; this decision is also 
final.  In June 1999, the RO declined to reopen a claim for 
service connection for an acquired psychiatric disability.  
The appellant did not appeal that decision and it became 
final.  The appellant initiated a new claim for service 
connection for a psychiatric disorder in September 2006.  The 
RO declined to reopen a previously denied claim for service 
connection for schizophrenia in January 2007.  However, given 
the appellant's various psychiatric diagnoses (as discussed 
below), the Board has recharacterized the issue presently on 
appeal as whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  An unappealed July 1978 rating decision, denied service 
connection for a nervous condition on the basis that such 
disability existed prior to service and was not aggravated 
therein.

2.  An August 1996 Board decision denied service connection 
for a psychiatric disorder on the basis that such disability 
existed prior to service and was not aggravated therein.

3.  An unappealed June 1999 rating decision declined to 
reopen the claim of service connection for a psychiatric 
disability.

4.  Evidence received since the June 1999 decision pertaining 
to the claim of service connection for an acquired 
psychiatric disorder is either cumulative to, or redundant 
of, the evidence previously of record, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for an acquired psychiatric 
disorder may not be reopened.  U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

October 2006 and September 2009 letters provided the 
appellant notice of the evidence needed to support his claim, 
and advised him of his and VA's responsibilities in the 
development of the claim.  He was also provided notice of the 
specific evidence needed to reopen the claim seeking service 
connection for a psychiatric disability (see Kent v. 
Nicholson, 20 Vet. App. 1 (2006)).  (The Board recognizes 
that the October 2006 VCAA letter incorrectly informed the 
appellant that his claim had been previously denied in 
October 1978 (rather than October 1978, August 1996 and June 
1999); however, this is not a critical error in the case at 
hand as the letter correctly informed the appellant of the 
specific evidence needed to reopen the claim as is required 
under Kent.)  While complete VCAA notice was not given prior 
to the rating on appeal, the appellant had ample opportunity 
to respond to his notice letters and participate in the 
adjudicatory/appeal process.  Thereafter, the claim was 
readjudicated in a March 2010 supplemental statement of the 
case.  He is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred along 
the way.  

The appellant's pertinent, available private and VA treatment 
records have been secured.  The duty to assist by arranging 
for a VA examination or obtaining a medical opinion does not 
attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  Thus, VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

Law and Regulations

Generally, when the RO denies a claim, and the appellant does 
not appeal the denial, such determination is final, and the 
claim may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  In addition, a claim 
which has been denied by the Board may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7104.  However, under 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (c), (d).  ADT includes full-time duty in the Armed 
Forces performed National Guard members for training purposes 
under 32 U.S.C.A §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for 
service connection do not apply to ADT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ADT, but the appellant, as an individual whose service 
consisted only of ADT, is not entitled to the application of 
the presumption of soundness or the presumption of 
aggravation.  38 U.S.C.A. §§ 101(24), 106, 1110.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The appellant's STRs note that he denied any history of 
nervous trouble at the time of his September 1977 pre-
enlistment examination.  On examination, psychiatric clinical 
evaluation was normal.  In February 1978, the appellant was 
hospitalized for bizarre, paranoid behavior, auditory 
hallucinations and an inability to communicate with other 
troops.  He was confused, agitated and socially withdrawn.  
He reported having these symptoms a year earlier.  The 
diagnosis was schizophrenia, paranoid type, of moderate 
severity.  The Medical Board found the appellant unfit for 
further duty.  An April 1978 Physical Evaluation Board 
Proceedings report concluded that the appellant's 
schizophrenia existed prior to service and was not aggravated 
therein, but rather was the result of natural progression.

An unappealed July 1978 rating decision, denied service 
connection for a nervous condition on the basis that such 
disability existed prior to service and was not aggravated 
therein.

Following service, private hospitalization reports dated from 
July 1978 to August 1978 note that the appellant was admitted 
for complaints of head pain and of spirits putting pressure 
on him.  It was noted that, while in service, the appellant 
began to believe that someone was looking over his shoulder.  
A discharge summary shows that the appellant had become 
acutely decompensated and was temporarily committed for 
manifestations including agitation, auditory hallucinations, 
marked delusional ideations, and ideas of reference.  A 
diagnosis of schizophrenia, paranoid type was made.

Private hospitalization records dated in April 1979 show that 
in February 1979, the appellant was admitted to a county 
psychiatric hospital for setting fire to a chair.  He 
admitted to hearing voices and showed delusional ideation.  
He was referred to the Day Treatment Center in April 1979.  
He had auditory hallucinations and was discharged and 
readmitted on a number of occasions.

Private treatment records dated from August 1988 to October 
1989 show that the appellant was nervous and was experiencing 
feelings of suspiciousness and paranoia.  He was depressed.  
Additional private and VA treatment records dated since 1989 
show that the appellant received treatment for substance 
abuse, schizophrenia and a major depressive disorder.

An April 1993 VA examination report reflects that the 
appellant gave a long history of disability dating back to an 
uncertain age.  It was reported that his first psychiatric 
hospitalization was in 1978.  The appellant reported that he 
had been under a lot of pressure and did not know how to 
conduct himself properly.  He was not able to be specific 
about any symptoms other than feeling depressed.  He admitted 
to ongoing vague auditory hallucinations, depression, without 
current suicidal thoughts, vague paranoid ideation, and 
passive influence.  A diagnosis of schizophrenia, paranoid 
type or schizo-affective disorder was made.

Service connection for a psychiatric disorder was denied by 
an unappealed Board decision in August 1996.  The Board found 
that that the appellant's psychiatric disability existed 
prior to service and was not aggravated beyond its natural 
progress therein.  

Evidence received after the August 1996 Board decision 
included VA and private treatment records dated from 1990 to 
1998.  These records show the appellant's ongoing treatment 
for various psychiatric disabilities, including 
schizophrenia, alcohol dependency, drug dependency, 
generalized anxiety disorder and major depressive disorder.  

An unappealed June 1999 rating decision declined to reopen 
the claim of service connection for psychiatric disability, 
noting that no evidence had been submitted to show that the 
psychiatric disability which existed prior to service and was 
aggravated beyond its natural progress therein.

Evidence received since the June 1999 rating decision 
includes VA and private treatment records (including records 
from the Social Security Administration) dated from 2000 to 
2009 which note the appellant's various psychiatric 
complaints and findings of schizophrenia, mood disorder, 
depression and substance abuse.  While these medical records 
show a current diagnosis (of psychiatric disability) they do 
not tend to show that the appellant has a current psychiatric 
disability that was incurred in service, or existed prior to 
service and was aggravated beyond its natural progress 
therein.  Consequently, the additional evidence received does 
not address both of the unestablished facts necessary to 
substantiate this claim, and is not material.  Therefore, the 
medical evidence received since June 1999 does not raise a 
reasonable possibility of substantiating the claim, and 
cannot serve to reopen the claim.

In addition, in statements received from 2006 to 2009, the 
appellant essentially maintains that his current psychiatric 
problems were incurred during his military service.  No 
medical or other competent evidence was submitted to support 
these allegations.  The appellant is a layperson, and lacks 
medical training and expertise to render a competent opinion 
on a matter, such as the relationship between a current 
disability and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
claim of service connection for a psychiatric disorder may 
not be reopened.


ORDER

New and material evidence not having been submitted, the 
request to reopen a claim of service connection for a 
psychiatric disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


